Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
In the amendment dated 03/30/2022, the following occurred: Claim 1, 3, 4, 12, 15, 18, 20, 21, 23, 25, 27, 29, 33, 35, 38 has been amended. Claim 16 and 31 were canceled. Claims 41-44 are new.
In the amendment dated 07/21/2021, the following occurred: Claim 38 has been amended. Fig. 1, 2, 3 and 15 have been amended. 
Claims 1, 3, 4, 12, 15, 18, 20, 21, 23, 24-27, 29-30, 33, 35, 38 and 41-44 are currently pending. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/30/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 12, 15, 18, 20, 21, 23-27, 29-30, 33, 35, 38 and 41-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 23 and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for generating diagnosis. 
Regarding claims 1, 23 and 38, the limitation of (claim 1 being representative) receiving inputs including (i) initial concentration data indicative of one or more concentration levels of a previously administered therapeutically active biologic belonging to the set of therapeutically active biologics in one or more samples obtained from the individual, (ii) physiological data indicative of one or more measurements of at least one physiological parameter of the individual, and (iii) a target exposure level of the therapeutically active biologic; determining, based on the received inputs, parameters for a computational model that generates a prediction of a concentration time profile resulting from administration of any therapeutically active biologic belonging to the set of therapeutically active biologics to the individual, wherein the computational model is representative of a plurality of responses received from a plurality of patients and each response is indicative of a patient’s response to at least one of the therapeutically active biologics in the set of therapeutically active biologics, and wherein the computational model is not specific to any particular therapeutically active biologic and the computational model is configured to provide a dosage that is applicable to any therapeutically active biologic in the set of therapeutically active biologics; applying the determined parameters to the computational model and receiving from the computational model dosage of the therapeutically active biologics, wherein the dosage indicates (i) at least one dose amount of any therapeutically active biologic in the set of therapeutically active biologics and (ii) a recommended schedule for administering the at least one dose amount to the individual, the recommended schedule including a recommended time for administering a next dose to the individual, such that a predicted concentration time profile of any therapeutically active biologic in the set of therapeutically active biologics in the individual in response to the dosage is at or above the target exposure level of the therapeutically active biologic at the recommended time; obtaining from the individual after administration of the dosage, additional data comprising at least one of additional concentration data and additional physiological data; in response to the additional data indicating a decline in health of the individual, updating the inputs to (i) exclude at least a portion of the initial concentration data and (ii) include the additional physiological data in the inputs; updating, based on the updated inputs, the parameters for applying to the computational model; and determining, using the computational model and the updated parameters, an updated dosage; and regarding claim 23 and 38- the limitation of generating updated concentration data including the initial concentration data and the additional concentration data; dividing the updated concentration data into a subset and a remaining portion; updating the inputs, based on the updated concentration data indicating a material change in the initial concentration level of the drug in the individual, to (i) include the additional physiological data in the inputs, (ii) include the subset of the updated concentration data in the inputs, and (iii) exclude the remaining portion of the updated concentration data from the inputs as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. Claims 1, 23 and 38 are purely directed to an abstract idea. That is, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, the claims encompass administrating a dose. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claims 1, 23 and 38 are directed to an abstract idea without any additional elements that implement the abstract idea (i.e., a computer).  
The claim further recites the additional element of an administrating dosage to an individual. This additional element is recited at a high level of generality (i.e., as a general means of transmitting data) and amounts to extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. 
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 23 and 38 do not recite any additional elements that implement the abstract idea (i.e., a computer).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of an administrating a dosage to an individual was considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. As indicated in the Background section of Applicant’s Specification, administering a drug to a patient is a well-understood, routine, conventional activity. See also, the cited reference(s), infra. Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible. 
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well-understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)). 
Claims 3, 4, 12, 15, 18, 20, 21, 24-27, 29-30, 33, 35 and 41-44 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 3 and 4 further define the updated the inputs. Dependent claim 12 further defines the historical data. Dependent claims 15, 18, 21 and 33 further define the therapeutically active biologics. Dependent claims 20 and 35 further define the inputs. Dependent claims 24, 25, 26 and 30 further define the updated concentration data. Dependent claims 27 and 29 further define subset. Dependent claims 41 and 43 further define the set of therapeutically active biologics. Dependent claims 42 and 44 further define the therapeutically active biologics.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 12, 18, 23, 24, 27, 29, 30, 33, 35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Groen (US 2008/0008991), in view of Mould (US 2016/0300037) and in further view of Rodger (US 2007/0099926).

REGARDING CLAIM 1
Groen discloses a method for administering a dosage of a therapeutically active biologic to an individual known to have an indication, the therapeutically active biologic belonging to a set of therapeutically active biologics that are known to treat the indication and are expected to exhibit similar pharmacokinetic (PK) behavior, similar pharmacodynamic (PD) behavior, or both, wherein the indication includes a general inflammatory disease, an inflammatory bowel disease (IBD), an ulcerative colitis, Crohn's disease, rheumatoid arthritis, ankylosing spondylitis, psoriatic arthritis, psoriasis, asthma, or multiple sclerosis, the method comprising: 
receiving inputs including (Groen at [0100] teaches gathering or collecting patient data and storing it) (i) initial concentration data indicative of one or more concentration levels of a previously administered therapeutically active biologic in one or more samples obtained from the individual, (Groen at [0060] teaches "therapeutic agent" is a drug, pharmaceutical, antiviral, anticancer, antifungal, or other compound or composition useful for the treatment of a disease (interpreted by examiner as the therapeutically active biologic) [0061] teaches the use of therapeutic agent for treating an individual. [0016] and [0073] teaches obtaining an actual concentration (interpreted by examiner as the initial concentration data) of at least one administered drug/therapeutic agent (interpreted by examiner as the previously administered therapeutically active biologic) in a patient (interpreted by the examiner as the individual) at any given time and [0103] also teaches capturing patient’s drug concentration data) (ii) physiological data indicative of one or more measurements of at least one physiological parameter of the individual (Groen at [0083] teaches the influence of physiological factors of a drug, figure 3 and [0109] teach collecting patient data by physicians which can include any relevant medical information (interpreted by examiner as physiological data)), and (iii) a target exposure level of the therapeutically active biologic (Groen at [0093] teaches measuring drug (interpreted by examiner as the therapeutically active biologic) concentration during dosage regimens and adjusting to achieve a specific target concentration. [0105] teaches an optimal drug dosage calculated for a patient at a specific point in time and providing an optimal dosage by changing the actual dose and/or its frequency); 
determining, based on the received inputs, parameters for a computational model that generates a prediction of a concentration time profile resulting from administration of any therapeutically active biologic to the individual (Groen at Figure 2 teaches adjusting model variables, [0102] teaches the model may also be used to determine a theoretical concentration of any drug currently taken by the patient (interpreted by examiner as any concentration time profile resulting from administration of any therapeutically active biologic to the individual) [0103]-[0104] teach theoretical and actual concentration and adjusting parameters to determine a new theoretical concentration (interpreted by examiner as the concentration time profile prediction) for a patient at a point in time (examiner interprets the determined updated model parameters values as determined parameters)), wherein the computational model is representative of a plurality of responses received from a plurality of patients and each response of the responses is indicative of a patient’s response to at least one  of the therapeutically active biologics, and wherein the computational model is not specific to any particular therapeutically active biologic and the computational model is configured to provide a dosage that is applicable to any therapeutically active biologic (Groen at [0013] teaches modeling the pharmacokinetics of drugs administered to individuals and modeling to provide patient specific therapy management. [0055] teaches a pharmacokinetic model (interpreted by examiner as the computational model) describes the drug's behavior in an individual. [0065] teaches one objective of the development of population pharmacokinetic models for each therapeutic agent is to be able estimate individual pharmacokinetic parameters during therapy using one or more plasma concentrations measured at any time point after therapy intake (interpreted by examiner as the plurality of responses indicative of a patient’s response to at least one  of the therapeutically active biologics) and having information on the dosage regimen (interpreted by examiner as providing a dosage). [0102] teaches model can be for any drug. Moreover, the Examiner understands that more than one therapeutic agent may have the same pharmacokinetic model, the PK model is not specific to a particular drug until the drug information is inputted into it.); 
applying the determined parameters to the computational model and receiving from the computational model dosage of the therapeutically active biologic, wherein the dosage indicates ([0071] teaches the model may include as much individual patient data (interpreted by examiner as the parameters) relevant to treatment as possible to generate dosage(s) for all drug(s), for each drug in each patient throughout the dosage regimen, whether or not such drugs are currently administered to the patient.) (i) at least one dose amount of any therapeutically active biologic in the set of therapeutically active biologics and (Groen at [0105] teaches frequency of actual dose and [0045] teaches that a dosage includes a size, frequency, formulation, comedication, and number of doses of at least one therapy to be given to a patient.) (ii) a recommended schedule for administering the at least one dose amount to the individual, the recommended schedule including a recommended time for administering a next dose to the individual, such that a predicted concentration time profile of any therapeutically active biologic in the individual in response to the dosage is at or above the target exposure level of the therapeutically active biologic at the recommended time (Groen at [0045] teaches that a "Dosage" includes the size, frequency, formulation, comedication, and number of doses of at least one therapy to be given to a patient. [0056] teaches model allows for the prediction of a dosage regimen needed to obtain a certain drug concentration (interpreted by examiner as the recommended schedule) and [0061] teaches that the "Therapeutic agent regime" (dosage regimen) is the course of action or use of a therapeutic agent or combination of therapeutic agents in treating a patient including, for example, at least one of dosage, schedule of administration, choice and/or combination of therapeutic agents. [0077] teaches  information regarding dosage regimen (dose, dosing frequency, therapy formulation, time of administration etc.) [0105] teaches an optimal drug dosage calculated for a patient at a point in time where the patients drug concentration remaining above minimum effective concentration (interpreted by examiner predicted concentration time profile of any therapeutically active biologic in the individual in response to the dosage is at or above the target exposure level of the therapeutically active biologic at the recommended time)); 
receiving concentration data and/or physiological data obtained from the patient (Groen at ([0103] teach data can be concentration data. [0109] teach collecting patient data by physicians which can include any relevant medical information (interpreted by examiner as physiological data))

	Groen does not explicitly disclose, however Mould discloses:
administering the dosage to the individual and obtaining, from the individual after administration of the dosage, additional data comprising at least one of the additional concentration data and additional physiological data (Mould at [0076] teaches receiving additional data from the patient after a recommended dosing regime is administered to the patient and [abstract] teaches obtaining a measurement of a physiological parameter (interpreted by examiner as the additional data comprising additional physiological data) of the individual after administration of the pharmaceutical is received. [abstract] and [0013] teach the computational model having pharmacokinetic and pharmacodynamic components is used to generate a first target concentration and one or more first doses determined to likely achieve the first target concentration for the pharmaceutical. The computational model is updated to reflect the measurement of the physiological parameter. A second target concentration and one or more second doses determined to likely achieve the second target concentration are generated, wherein the update to the pharmacodynamic component of the computational model is used to predict that the second target concentration will have a therapeutic effect on the individual (where the second target concentration data is interpreted by examiner as the additional data comprising additional concentration data)); 
in response to the additional data indicating a decline in health of the individual, updating the input to (i) exclude at least a portion of the initial concentration data and (ii) include the additional physiological data in the inputs (Mould at [abstract] teaches updating to reflect physiological parameters. [0013] teaches second data (interpreted by examiner as physiological data and additional physiological data) received at input representative of a physiological parameter after administration. [0047] teaches comparing physiological data to expectations and deviations from expectation are flagged (interpreted by examiner as providing an indication to decline in health) [0076] teaches determining a dosing schedule base on updated measurements to the model); 
updating, based on the updated inputs, the parameters for applying to the computational model (Mould at [0048] teaches updating model parameters); and 
determining, using the computational model and the updated parameters, an updated dosage (Mould at [0008] and [0009, first two sentences] teaches examining a patient, drawing blood or administering other tests to the patient in a current dosing regimen that results in adjusting the dosing regimen where [0013] teaches that each dose regimen includes an amount (or dosage) of the pharmaceutical to administer to the individual, as well as a frequency or time interval between doses. [0017] also teaches that based on the updated computational model one or more second doses are generated (interpreted by examiner as the updated dosage)); and administering the updated dosage to the individual (Mould at [0006] teaches administering a dose to the patient consistent with the dosing regimen (interpreted by examiner as the updated dose)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the dosing regimen of Groen to incorporate methods of providing an updated dosing regimen as taught by Mould with the motivation of addressing deficiencies in patient response to current dosing schedules (Mould at [0008]).

Groen and Mould do not explicitly disclose, however Rodger discloses
therapeutically active biologic belonging to a set of therapeutically active biologics (Rodger at [0001] teaches anti-rheumatic drugs (DMARDs) typified by etanercept, infliximab and methotrexate (interpreted by examiner as therapeutically active biologic belonging to a set of therapeutically active biologics) are currently used as effective therapy for chronic inflammatory diseases, such as rheumatoid arthritis and teaches a combination therapy of a cyclooxygenase-2 selective inhibitor and a disease modifying anti-rheumatic drug for treating chronic inflammatory diseases in accordance with a specified dosing regimen)

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Groen and Mould with teaching of Rodger since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the methods of the primary reference and secondary reference using therapeutically active biologic belonging to a set of therapeutically active biologics, as found in the third reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

REGARDING CLAIM 3
Groen, Mould and Rodger disclose the limitation of claim 1.
Groen and Rodger do not explicitly disclose, however Mould further discloses:
The method of claim 1, further comprising updating the inputs in response to the additional concentration data being consistent with the initial concentration data (Mould at [0015] teaches modifying predicted concentration (interpreted by examiner as additional concentration data) to match measured concentration (interpreted by examiner as initial concentration data)).

REGARDING CLAIM 4
Groen, Mould and Rodger disclose the limitation of claim 1.
Groen and Rodger do not explicitly disclose, however Mould further discloses:
The method of claim 1, wherein the updated inputs: (i) include the physiological data, the additional physiological data, and the target exposure level of the therapeutically active biologic, and (ii) exclude the initial concentration data and the additional concentration data (Mould at [0013] teaches second data (interpreted by examiner as physiological data and additional physiological data) received at input representative of a physiological parameter after administration. [0045] teaches model providing individualized dosing recommendation based on target levels (interpreted by examiner as target exposure level of the therapeutically active biologic)).

REGARDING CLAIM 12
Groen, Mould and Rodger disclose the limitations of claim 1.
Groen and Rodger do not explicitly disclose, however Mould further discloses:
The method of claim 1, further comprising receiving historical data indicative of a response of the individual to at least one previously administered therapeutically active biologic of the set of therapeutically active biologic, wherein the computational model accounts for the historical data in order to generate the prediction of the concentration time profile (Mould at [0076] teaches receiving input indicative of historical data of patients responses to dosing regimen and identifying a model for predicting patients response to drug).

REGARDING CLAIM 18
Groen, Mould and Rodger disclose the limitations of claim 1.
Groen and Rodger do not explicitly disclose, however Mould further discloses:
The method of claim 1, wherein the therapeutically active biologic is infliximab (Mould at [0015] teaches infliximab is the pharmaceutical utilized).

REGARDING CLAIMS 23 and 38
Claims 23 and 38 are analogous to Claim 1 thus Claims 23 and 38 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.
Mould further teaches 
Generating updated concentration data including the initial concentration data and the additional concentration data (Mould at [0013] teaches a second target concentration (interpreted by examiner as additional concentration data) and a first target concentration (interpreted by examiner as initial concentration data)); 
dividing the updated concentration data into a subset and a remaining portion (Mould at [0015] teaches that a second target concentration is predicted by comparing a measured concentration time profile (interpreted by examiner as remaining portion) and predicted concentration time profile (interpreted by examiner as subset)); 
updating the inputs, based on the updated concentration data indicating a material change in the initial concentration level of the drug in the individual (Mould at [0015] teaches the second target concentration is generated by comparing the measured concentration time profile to the predicted concentration time profile. The computational model is then updated to modify the predicted concentration time profile such that it better matches the measured concentration time profile. In particular, this update may include updating the pharmacodynamics component of the computational model to assess the patient's individual responsiveness to the therapy and to achieve a particular target concentration (interpreted as a change in the initial concentration level), to (ii) include the subset of the updated concentration data in the inputs, and (iii) exclude the remaining portion of the updated concentration data from the inputs ([0066]-[0067] teaches that the predicted concentration time is an input to the PD model, and [0070]-[0071] teaches that the predicted concentration is provided to the PD model rather than the measured concentration); 

REGARDING CLAIM 24
Groen, Mould and Rodger disclose the limitation of claim 23.
Groen and Rodger do not explicitly disclose, however Mould further discloses:
 	The method of claim 23, wherein the subset of the updated concentration data consists of up to three most recent data points in the updated concentration data (Mould at [0022] and figures 4A and 4B teach graph of predicted concentration time profile with data points).

REGARDING CLAIM 27
Groen, Mould and Rodger disclose the limitation of claim 23.
Groen and Rodger do not explicitly disclose, however Mould further discloses:
The method of claim 23, wherein the subset is determined based on whether the physiological data and the additional physiological data indicate a decline in health of the individual, and wherein when the physiological data and the additional physiological data are indicative of the decline in health of the individual, the subset consists of up to three most recent data points in the updated concentration data (Mould at [0047] teaches comparing physiological data to expectations and deviations from expectation are flagged (interpreted by examiner as providing an indication to decline in health). Mould at [0022] and figures 4A and 4B teach graph of predicted concentration time profile with data points).

REGARDING CLAIM 29
Groen, Mould and Rodger disclose the limitation of claim 23.
Groen and Rodger do not explicitly disclose, however Mould further discloses:
The method of claim 23, wherein the subset is determined based on whether the physiological data and the additional physiological data indicate a decline in health of the individual, and further comprising determining, when the physiological data and the additional physiological data do not indicate the decline in health of the individual, whether the additional concentration data is an anomaly (Mould at [0047] teaches comparing physiological data to expectations and deviations from expectation are flagged (interpreted by examiner as whether or not there is a decline in patient health which can be an indication that data is anomalous).

REGARDING CLAIM 30
Groen, Mould and Rodger disclose the limitation of claim 29.
Groen and Rodger do not explicitly disclose, however Mould further discloses:
The method of claim 29, wherein: when the additional concentration data is an anomaly, the remaining portion consists of the additional concentration data, and when the additional concentration data is not an anomaly, the subset consists of up to three most recent data points in the updated concentration data (Mould at [0066] teaches that measured concentration data can be measured by sampling patient blood at different times and measuring the concentration of IFX in blood (interpreted by examiner as additional concentration data). Mould at [0047] teaches comparing physiological data to expectations and deviations from expectation are flagged (interpreted by examiner as whether or not there is a decline in patient health).

REGARDING CLAIMS 33 and 35
Claims 33 and 35 are analogous to Claims 18 and 20 thus Claims 33 and 35 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 18 and 20.

Claims 15, 25, 26, 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Groen (US 2008/0008991), in view of Mould (US 2016/0300037), in view of Rodger (US 2007/0099926), and in further view of Bratzler (US 2003/0087848).

REGARDING CLAIM 15
Groen, Mould and Rodger disclose the limitations of claim 1.
Groen, Mould and Rodger do not explicitly disclose, however Bratzler discloses:
The method of claim 1, wherein the set of therapeutically active biologic comprising one of: monoclonal antibodies and antibody constructs, cytokines, drugs used for enzyme replacement therapy, aminoglycoside antibiotics, and chemotherapeutic agents that cause white cell decreases (Bratzler at [0114] teaches drugs (interpreted as the drug(s) of Groen/Lancaster/Mould) can be cytokine).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Groen, Mould and Rodger to incorporate the use of cytokine as taught by Bratzler with the motivation of regulating allergic inflammation in the airway (Bratzler at [0003]).

REGARDING CLAIM 25
Groen, Mould and Rodger disclose the limitation of claim 23.
Groen, Rodger and Bratzler do not explicitly disclose, however Mould further discloses:
The method of claim 23, further comprising dividing the updated concentration data into a subset and a remaining portion (Mould at [0015] teaches that a second target concentration is predicted by comparing a measured concentration time profile (interpreted by examiner as remaining portion) and predicted concentration time profile (interpreted by examiner as subset). [0022] and figures 4A and 4B teach graph of predicted concentration time profile with data points and also [0087]-[0090] figures 5A and 5B)

Groen, Mould and Rodger did not explicitly disclose, however Bratzler further discloses:
an administered period of treatment of the dosage being greater than a proportion of a total length of time of the dosage (Bratzler at [0024] teaches administering a drug for a longer period of time. [0104] teaches an example of a subject who at one time responded to treatment but after failed to respond to treatment)

REGARDING CLAIM 26
Groen, Mould, Rodger and Bratzler disclose the limitation of claim 25.
Groen, Rodger and Bratzler did not explicitly disclose, however Mould further discloses:
The method of claim 25, wherein the subset of the updated concentration data consists of one most recent data point in the updated concentration data and the additional concentration data (Mould at [0022] and figures 4A and 4B teach graph of predicted concentration time profile with data points and also [0087]-[0090] figures 5A and 5B).

REGARDING CLAIM 41 
Groen, Mould and Rodger disclose the limitations of claim 1.
Groen, Mould and Rodger do not explicitly disclose, however Bratzler further discloses:
The method of claim 15, wherein the set of therapeutically active biologics are monoclonal antibodies (Bratzler at [0120] teaches the compound (interpreted by examiner as the therapeutically active biologic) is a monoclonal antibody).

REGARDING CLAIM 43 
Claim 43 is analogous to Claim 41 thus Claim 43 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 41.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Groen (US 2008/0008991), in view of Mould (US 2016/0300037), in view of Rodger (US 2007/0099926) and in further view of Lancaster US (2007/0099820).

REGARDING CLAIM 20 
Groen, Mould and Rodger disclose the limitations of claim 1.
Groen, Mould and Rodger do not explicitly disclose, however Lancaster further discloses:
The method of claim 1, wherein the inputs further include additional data comprising a route of administration, wherein the additional data excludes information identifying the specific therapeutically active biologic belonging to the plurality of therapeutically active biologics, and wherein the route of administration is at least one of: subcutaneous, intravenous, oral, intramuscular, intrathecal, sublingual, buccal, rectal, vaginal, ocular, nasal, inhalation, nebulization, cutaneous, and transdermal (Lancaster at [0080] and [0084] teach route of administration and teach administrating a drug to patients by a variety of routes including oral, intravenous, intramuscular, intra-arterial, subcutaneous, intraventricular, transdermal, rectal, intravaginal, intraperitoneal, topical (as by powders, ointments, or drops), buccal, or as an oral or nasal spray or aerosol).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Groen, Mould and Rodger to incorporate route of administration as taught by Lancaster, with the motivation of improving the release of drugs at intervals and concentrations which are in direct proportion to the amount of a molecular indicator (e.g., a metabolite) present in the human body (Lancaster at [0002]).

REGARDING CLAIM 21
Groen, Mould, Rodger and Lancaster disclose the limitation of claim 20.
Mould, Rodger and Lancaster do not explicitly disclose, however Groen further discloses:
The method of claim 20, wherein the additional data further comprises an available dosage unit for the specific therapeutically active biologic belonging to the plurality of therapeutically active biologic, and wherein the at least one dose amount is an integer multiple of the available dosage unit for a certain route of administration (Groen at [0137] teaches dose units for a specific drug. [0199] teaches an example of administrating the same dose three times daily).

Claims 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Groen (US 2008/0008991), in view of Mould (US 2016/0300037), in view of Rodger (US 2007/0099926), in view of Bratzler (US 2003/0087848) and in further view of Robinson US (2014/0275164).

REGARDING CLAIM 42 
Groen, Mould and Rodger disclose the limitations of claim 1.
Groen, Mould, Rodger and Bratzler disclose the limitations of claim 41.
Groen, Mould, Rodger and Bratzler do not explicitly disclose, however Robinson further discloses:
The method of claim 41, wherein the therapeutically active biologic is adalimumab (Robinson at [0060] teaches therapeutically active biologic is adalimumab).

REGARDING CLAIM 44 
Claim 44 is analogous to Claim 42 thus Claim 44 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 42.

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Groen, Mould, Rodger and Bratzler with teaching of Robinson since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the methods of the primary, secondary, third and fourth reference using therapeutically active biologic, as found in the fifth reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.


Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1, 3, 4, 12, 15, 18, 20, 21, 23, 24-27, 29-30, 33, 35, 38 and 41-44, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
Claim 1 is being amended to recite (inter alia) "[a] method for administering a dosage of a therapeutically active biologic to an individual known to have an indication." Accordingly, amended claim 1 is now directed to a method of dosing a patient, which is neither an abstract idea nor a method for organizing human activity… As indicated in the preamble, pending claim 1 is directed to a method "for administering a dosage of a therapeutically active biologic to an individual known to have an indication." They are similar in structure to the claims at issue in Vanda, which were directed to a method of treating a patient suffering from schizophrenia with a drug (iloperidone). Id (see preamble of claims). The Vanda method steps determine the dose ranges according to the patient's genotype. In finding patent eligibility of the claims, the Court of Appeals noted that the claims were directed to using iloperidone (a drug) to treat schizophrenia (an indication) and required a treating doctor to administer a dosage of the drug at certain time intervals to the patient. Id. The Court concluded that the claims were patent eligible because they recited "a new way of using an existing drug" in a manner that "is safer for patients." Id. Accordingly, under Vanda, Applicant's claim 1 is patent eligible because it recites "a new way of using an existing drug" in a manner that is potentially "safer [and more effective] for patients." Vanda at 1134.
Regarding 1, the Examiner respectfully disagrees. In Vanda, the claims presented a treatment for patient having schizophrenia with iloperidone, a drug known to cause QTc prolongation in patients having a particular genotype associated with poor drug metabolism. In particular it provided an exact dose per day for treating the patient. This is unlike the claimed invention. Moreover, administering a dosage does not remove the claim from being directed to an abstract idea and is indeed a method of organizing human activity. Administering a dose was analyzed as an additional element and interpreted as applying the abstract idea. 

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1, 3, 4, 12, 15, 18, 20, 21, 23, 24-27, 29-30, 33, 35, 38 and 41-44, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
In contrast, Groen describes a drug specific model that relies on measurements of an inhibitory quotient (IQ) as a potential predictor of clinical outcome and finds this quotient merely by dividing a measure of exposure to a specific therapy, using a specific anti-viral, in an individual patient by the viral susceptibility to that same therapy/drug in that patient. Id. at [0084]-[0085]. This measure of exposure or pharmacologic exposure indicates the extent that a patient is exposed to a therapy or drug and can be measured, for example, through measuring the concentration of the drug in the patient. Id. at [0057]. Although Groen relies on a theoretical drug concentration that is calculated using a pharmacokinetic model, this model is merely a drug-specific model that is configured to generate a theoretical level for a specific anti-viral, and is not a drug agnostic model. Therefore, Groen teaches away from Applicant's "the computational model is not specific to any particular therapeutically active biologic and the computational model is configured to provide a dosage that is applicable to any therapeutically active biologic in the set of therapeutically active biologics" because it employs a drug-specific model… Mould also refers to a drug-specific model... Therefore, Applicants respectfully submits that a prima facie case of obviousness has not been formed and request withdrawal of the rejection of claim 1 under U.S.C. § 103.
Regarding 2, the Examiner respectfully disagrees. Groen at [0102] teaches that the model can be for any drug. Moreover, as previously emphasized, the Examiner understands that more than one therapeutic agent may have the same pharmacokinetic model, the PK model is not specific to a particular drug until the drug information is inputted into it. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Struys (EP 1725278 B1) teaches system for adaptive drug therapy. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/LIZA TONY KANAAN/Examiner, Art Unit 4167           

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626